           Case 1:20-cv-09310-AJN Document 8
                                           9 Filed 02/17/21
                                                   02/18/21 Page 1 of 1
                                                                                          YAAKOV SAKSSō*
                                                                                            JUDAH STEINSō
                                                                                         ELIYAHU BABADSō
                                                                                       RAPHAEL DEUTSCH ^
                                                                                          DAVID FORCE Sō
                                                                                        NAKICHA JOSEPHS
                                                                                       MARK ROZENBERG ō
                                                                                       KENNETH WILLARDSō

                                                                                             S NJBar Admissions
                                                                                        ^ CT & NJ Bar Admissions
                                                                                              ƒ NY Bar Admission
                                                                                   *Federal Court Bar Admissions
                                                               AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


February 17, 2021

Via CM/ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
                                                                               2/18/2021
       Re:     Monegro vs Crowd Cow, Inc.
               Case #: 1:20-cv-9310

Dear Judge Nathan:

         We represent the plaintiff in the above matter. We write to respectfully request that the
initial conference currently scheduled for Februaury 19, 2021, at 3:00pm be adjourned by 45 days.
A summons was sent out for service, but as of the date of this letter Defendant has not been served.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                                               Respectfully submitted,

                                                               s/ Mark Rozenberg
                                                               Mark Rozenberg, Esq.

cc:    All Counsel of Record via ECF



                                                                            7KHLQLWLDOSUHWULDOFRQIHUHQFHLV
                                                                            KHUHE\DGMRXUQHGWR$SULODW
                                                                            SP7KHSDUWLHVVKDOOVXEPLW
                                                                            WKHPDWHULDOVGHVFULEHGLQ'NW1R
                                                                            DWOHDVWVHYHQGD\VEHIRUHWKH
                                                                            FRQIHUHQFH6225'(5('

                                                                                                             2/17/2021
